         Case 9:20-cr-00015-DLC Document 56 Filed 12/07/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 20–15–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 KYLE SLOAN REED,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on November 20, 2020. (Doc. 55.) As neither

party objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnel Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

       Judge DeSoto recommends that the Court accept Kyle Sloan Reed’s guilty

plea after Reed appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of possession with intent to



                                           1
        Case 9:20-cr-00015-DLC Document 56 Filed 12/07/20 Page 2 of 2



distribute controlled substances, in violation of 21 U.S.C. § 841(a)(1), as set forth

in the Indictment. (See Sealed Doc. 1.)

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 55) IN FULL.

      IT IS FURTHER ORDERED that Kyle Sloan Reed’s motion to change plea

(Doc. 39) is GRANTED, and Kyle Sloan Reed is adjudged guilty as charged in

Count II of the Indictment.

      DATED this 7th day of December, 2020.




                                          2
